Citation Nr: 1007540	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had recognized guerrilla service from January 9, 
1945, to September 22, 1945, and Regular Philippine Army 
service from September 23, 1945, to September 30, 1945.  He 
died in August 1971, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
November 2008.



FINDINGS OF FACT

1.  The Veteran died in August 1971, at the age of 48 years, 
of asphyxiation, due to drowning, due to epilepsy.  

2.  At the time of his death, service connection was not in 
effect for any disabilities.  

3.  Epilepsy was first present more than one year after 
service, and was not caused by any incident of service.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the Veteran's death, and the criteria for DIC based on 
service connection for cause of death are not met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in February 2009, the RO 
notified the appellant of the information necessary to 
substantiate the claim on appeal, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  She was told that the evidence must show 
a causal relationship between the Veteran's death and an 
injury, disease or event in military service.  She was 
advised of various types of lay, medical, and employment 
evidence that could substantiate her claim.  Although this 
was not sent prior to the initial determination, 
subsequently, the claim was readjudicated, and a statement of 
the case was provided in February 2009, thus correcting the 
timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The file does not reflect that the Veteran was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because there 
is no rating or effective date assigned as a result of this 
decision, however, the appellant is not prejudiced by this 
notice deficiency.  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Available 
service department records have been obtained, as has the 
Veteran's death certificate.  The appellant has not 
identified any other potentially relevant information or 
evidence.  A VA nexus opinion is not warranted because, as 
discussed below, there is no credible evidence establishing 
that an event, injury, or disease occurred in service or 
during an applicable presumptive period for which the 
claimant qualifies, or a credible indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

According to the death certificate, the Veteran died in 
August 1971, at the age of 48 years, of asphyxiation, due to 
drowning, due to epilepsy.  At the time of his death, service 
connection was not in effect for any disabilities.  

The appellant contends that epilepsy was caused by service.  
She states that the Veteran complained of headaches since 
service, and that the headaches were related to the epilepsy.  
She did not specifically state that epilepsy was present in 
service or continuously after service; indeed, in her 
substantive appeal, she stated that the ailment was not 
manifested or visibly suffered by the Veteran during the war 
years or immediately thereafter.  She indicated that the 
epilepsy was suffered in "later years."  She noted that due 
to poverty and lack of available medical resources in rural 
Philippines, the Veteran did not seek treatment for his 
epilepsy attacks. She also stated that the Veteran's doctor 
had died.  She also said that the rural Philippines lacked 
proper documentation and records, and that the Veteran's 
companions during the war had died, and could not support his 
claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (here the Federal Circuit distinguished 
between the examples of a broken leg versus cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, at 
1377.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  

In this case, the appellant stated, in her substantive 
appeal, that the Veteran did not manifest epilepsy during 
service.  This is corroborated by the Affidavit for 
Philippine Army Personnel signed and sworn to by the Veteran 
in December 1946, in which he reported that he had not 
incurred any wounds or illnesses from December 8, 1941, to 
the date of return to miliary control.  This undisputed 
evidence establishes that epilepsy was not manifested during 
service.

In her substantive appeal, the appellant also said that 
epilepsy was not present in service or "immediately 
thereafter."  She did not state when it was initially 
manifested, but did mention that he suffered epilepsy in 
"later years."  Thus, the Board finds that the appellant 
has not provided evidence of sufficient specificity as to 
constitute lay evidence of onset of epilepsy within a year 
after service, or of continuity of symptomatology since that 
time, and, therefore, it is not necessary to assess the 
credibility or weight to be assigned to her statements, as 
they do not, on their face, indicate that epilepsy was 
present within a year of service.  

As to epilepsy initially manifested more than one year after 
service, a connection to service requires medical expertise, 
and the appellant is not competent to provide testimony as to 
this matter.  In her notice of disagreement, she referred to 
his having suffered headaches since service, which she 
attributed to his "dying attack."  Again, however, the 
appellant does not have the medical expertise necessary to 
attribute the Veteran's headaches to epilepsy.  There is no 
medical evidence in support of this assertion, and she stated 
in her substantive appeal both that he was not treated for 
his epilepsy, and that his doctor had died.  Moreover, her 
vague statements regarding headaches are insufficient to 
constitute competent lay evidence of continuity of 
symptomatology of a chronic headache disability.  In this 
regard, the Veteran was discharged from service 64 years ago, 
and died 38 years ago; thus, the sole evidence of headaches 
is her vague statement of headaches since service based on 
recollections of events that transpired decades earlier.  

In view of these factors, the preponderance of the evidence 
is against the claim, and service connection for the cause of 
the veteran's death is not warranted.  Moreover, because 
there is no satisfactory lay or medical evidence of epilepsy 
within one year of service, an opinion is not warranted.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the appellant's favor.  
The preponderance of the evidence, however, is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


